Pratt, J.
This is an appeal from an order requiring the plaintiff’s attorney to disclose the plaintiff’s address, and in default thereof staying the action. The power of the court to grant such is too well established to require argument. Walton v. Fairchild, 4 N. Y. Supp. 552; Tidd. Pr. (Amer. notes) 533, 534;. Ninety-Wine Plaintiffs v. Vanderbilt, 1 Abb. Pr. 193; Worton v. Smith, 6 Moore, 110. Such an order is discretionary,' and should not be reversed unless there is a clear ease of abuse of discretion. We think it was important to the defendant to know the address of the plaintiff, in order that he might take measures to examine him before answering, and to move for security in case the plaintiff is a non-resident. The facts disclosed are sufficient to justify the order, which is affirmed, with costs.